Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into on February 7, 2014, to be effective as of March 1, 2014 (the “Effective
Date”), between PMFG, INC. and its wholly-owned subsidiary, PEERLESS MFG. CO.
(collectively, the “Employer”), and PETER J. BURLAGE (“Employee”). This
Agreement amends and restates that certain Amended and Restated Employment
Agreement by and between the Employer and the Employee dated March 1, 2010.

Section 1. Employment.

1.1 Employment and Term. Subject to the terms and conditions of this Agreement,
Employer agrees to employ Employee as the Chief Executive Officer of the
Employer pursuant to this Agreement for a term beginning on the Effective Date
and ending on February 28, 2017, (the “Initial Term”) unless Employee’s
employment is terminated earlier as provided in Section 4 or Section 5 below.
The Initial Term will be automatically extended for additional one year periods
(the Initial Term with any such extension shall be referred to as the “Term”)
unless either Party gives notice to the other of its decision not to extend no
later than ninety (90) days prior to March 1, 2017 and on each one year
anniversary date thereafter. If Employer provides notice to Employee in
accordance with this Section 1.1 that Employer will not extend the Initial Term
or Term, as applicable, and/or enter into a new employment agreement with
Employee Employer agrees that Employee will be entitled to receive, upon
termination of employment, the same payments and benefits as described in
Section 4.1(a) paid at such time as described in Section 4.1(a). Sections 2, 3,
and 6 of this Agreement shall survive any termination of Employee’s employment
with Employer.

1.2 Duties. At all times during the course of Employee’s employment with
Employer, Employee agrees to perform the duties associated with his position
diligently and to devote all of his business time, attention and efforts to the
business of Employer. Employee agrees to comply with the policies, procedures
and guidelines established by Employer from time to time. Employee agrees to
perform his duties faithfully and loyally and to the best of his abilities, and
shall use his best efforts to promote the business of Employer. Employee
understands and agrees that both the business and personal standards and ethics
of Employer’s employees must at all times be above reproach. Employee agrees to
act at all times so as to reflect this high standard. Employee further agrees to
abide by all rules, policies, or procedures established by Employer from time to
time. Employee may serve on the board of directors of non-profit or charitable
organizations without the prior approval of the Board of Directors so long as
Employee continues to meet his obligations to Employer as set forth in this
Agreement. Subject to the prior approval of the Board of Directors, which shall
not be unreasonably withheld, Employee may serve on boards of directors or
similar management bodies of other businesses or entities provided that such
service does not violate the provisions of Sections 3 and 4 below and does not
materially affect Employee’s time and attention to his duties under this
Agreement.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 1 of 16



--------------------------------------------------------------------------------

1.3 Compensation. During Employee’s employment, Employer will pay Employee a
base annualized salary of Four Hundred Twenty-Five Thousand Dollars
($425,000.00) (“Base Salary”), less all applicable withholding as required by
law and/or voluntarily elected by Employee, to be paid in installments in
accordance with Employer’s standard payroll practice and schedule. The Board of
Directors may adjust the Employee’s annualized salary from time to time at its
sole discretion, but Employee’s annualized salary shall not be reduced below
$425,000.00 without his consent. Employer will provide Employee with employee
benefits generally made available by Employer to other similarly situated
employees, as per Employer policy. During Employee’s employment, Employer shall
reimburse Employee for all reasonable and necessary expenses incurred by
Employee in furtherance in Employer’s business interests upon appropriate
documentation of such expenditures in accordance with Employer’s general policy.

Section 2. Non-Competition.

2.1 Non Competition.

(a) In consideration of his employment under this Agreement and Employer’s
agreement to provide Employee with Confidential Information under Section 3
below, Employee agrees that during the term of his employment and for a period
of two (2) years following termination of his employment (regardless of whether
Employee is terminated without Cause (as defined in Section 4.1(c) below), for
Cause, voluntarily resigns or otherwise, neither Employee nor any person or
entity directly or indirectly controlling, controlled by or under common control
with Employee, shall directly or indirectly, on his own behalf or as an employee
or other agent of or an investor in another person:

(i) engage in any business conducted by Employer as of the Effective Date or
during the Term (collectively, the “Business”);

(ii) use or disclose any Confidential Information of Employer (as defined in
Section 3.1), including but not limited to, salary and bonus information and
data, customer contracts and customer lists;

(iii) influence or attempt to influence any customer or supplier of Employer or
any affiliate of Employer to purchase goods or services related to the Business
from any person other than Employer or such affiliate; or

(iv) employ or attempt to employ any individuals who are then or have been
employees of Employer or any affiliate of Employer during the preceding
12 months, or influence or seek to influence any such employees to leave
Employer’s or such affiliate’s employment.

(b) Employee specifically acknowledges that Employer’s products are sold in a
world market and that Employee has been engaged with regard to Employer’s
products and Employer’s customers throughout the world without geographic
limitation, and accordingly that the restrictive covenant regarding competition
contained in this Section 2.1 shall apply without geographic limitation.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 2 of 16



--------------------------------------------------------------------------------

(c) Employee acknowledges that his obligations under this Section 2.1 are a
material inducement and condition to Employer’s entering into this Agreement and
a material inducement and condition to Employee receiving or having access to
Confidential Information (as defined in Section 3.1). Employee acknowledges and
agrees that the terms and provisions of this Agreement (including the severance
provisions of Section 4.1) and Employee’s receipt and access to Confidential
Information are sufficient consideration for the restrictions set forth in this
Section 2.1. Employee acknowledges and agrees further that such restrictions are
reasonable as to time, geographic area and scope of activity and do not impose a
greater restraint than is necessary to protect the goodwill and other business
interests of Employer, and Employee agrees that Employer is justified in
believing the foregoing.

(d) If any provision of this Section 2.1 should be found by any court of
competent jurisdiction to be unenforceable by reason of its being too broad as
to the period of time, territory, and/or scope, then, and in that event, such
provision shall nevertheless remain valid and fully effective, but shall be
considered to be amended so that the period of time, territory, and/or scope set
forth shall be changed to be the maximum period of time, the largest territory,
and/or the broadest scope, as the case may be, which would be found enforceable
by such court.

(e) Employee acknowledges that Employee’s violation or attempted violation of
this Section 2.1 will cause irreparable damage to Employer or its affiliates,
and Employee therefore agrees that Employer shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by Employee or others
acting on his behalf. Employer’s right to injunctive relief will be cumulative
and in addition to any other remedies provided by law or equity.

(f) Employee shall not be subject to the provisions of this Section 2 if
Employer fails to pay any uncontested amounts due to Employee under Section 4
and such failure is not cured within thirty (30) days after written notice to
Employer.

Section 3. Confidentiality; Non-Disparagement; Conflict of Interest.

3.1 Confidentiality.

(a) In the course of his employment with Employer, Employer shall provide
Employee with access to commercially valuable, confidential or proprietary
information of the Employer (“Confidential Information”). Confidential
Information means all information, whether oral or written, previously or
hereafter developed, acquired or used by Employer and relating to the business
of Employer that is not generally known to the public or others in Employer’s
area of business, including without limitation (i) any trade secrets, work
product, processes, analyses or know-how of Employer; (ii) Employer’s
advertising, product development, strategic and business plans and information,
including customer and prospect lists; (iii) the prices at which Employer has
sold or offered to sell its products or services; and (iv) Employer’s internal
financial statements, budgets, cost information, pricing information and other
financial information.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 3 of 16



--------------------------------------------------------------------------------

(b) Employee acknowledges and agrees that the Confidential Information is and
shall be the sole and exclusive property of Employer. Employee shall not use any
Confidential Information for his own benefit or disclose any Confidential
Information to any third party (except in the course of performing his
authorized duties for Employer under this Agreement), either during or
subsequent to his employment with Employer.

(c) Specifically, Employee agrees that, except as expressly authorized in
writing by Employer, or as may be required by law or court order, Employee shall
(i) not disclose Confidential Information to any third party, (ii) not copy
Confidential Information for any reason, and (iii) not remove Confidential
Information from Employer’s premises. Upon termination of his employment with
Employer, Employee shall promptly deliver to the Employer all Confidential
Information, including documents, computer disks and other computer storage
devices and other papers and materials (including all copies thereof in whatever
form) containing or incorporating any Confidential Information or otherwise
relating in any way to the Employer’s business that are in his possession or
under his control.

(d) Employee acknowledges that Employee’s violation or attempted violation of
this Section 3.1 will cause irreparable damage to Employer or its affiliates,
and Employee therefore agrees that Employer shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by Employee or others
acting on his behalf. Employer’s right to injunctive relief will be cumulative
and in addition to any other remedies provided by law or equity.

3.2 Mutual Covenant of Nondisparagement. In consideration of this Agreement,
each of Employee and Employer agree and promise that, during the term of and at
all times after the termination of this Agreement (regardless of whether
Employee is terminated without Cause, for Cause, voluntarily resigns or
otherwise), not to make any libelous, disparaging or otherwise injurious
statements about or concerning the other or any of their respective affiliates,
officers, employees or representatives. Such prohibited statements include any
statement that is injurious to the business or business reputation of any of
Employee or Employer, as applicable, or their respective affiliates, employees
or representatives, but does not include reasonable statements of disagreement
that either Employer or Employee makes for the purpose of protecting or
enforcing any of its or his rights or interests hereunder or defending against
any claim or claims of the other, so long as such statements are not slanderous
or libelous and are delivered in terms as would ordinarily be considered
customary and appropriate.

3.3 Conflict of Interest. Employee agrees that during the term of this Agreement
without the prior approval of the Board of Directors of Employer, Employee shall
not engage, either directly or indirectly, in any activity which may involve a
conflict of interest with Employer or its affiliates (a “Conflict of Interest”),
including ownership in any supplier, contractor, subcontractor, customer or
other entity with which Employer does business (other than as a shareholder of
less than one percent of a publicly traded class of securities) or accept any
material payment, service, loan, gift, trip, entertainment or other favor from a
supplier, contractor, subcontractor, customer or other entity with which
Employer does business and that Employee shall promptly inform the Board of
Directors of Employer as to each offer received by Employee to engage in any
such activity. Employee further agrees to disclose to Employer any other facts
of which Employee becomes aware which might involve or give rise to a Conflict
of Interest or potential Conflict of Interest.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 4 of 16



--------------------------------------------------------------------------------

Section 4. Termination.

4.1 Termination by Employer.

(a) Employer may terminate Employee’s employment without Cause upon no less than
thirty (30) days prior notice of termination to Employee. In the event of any
such termination without Cause, on the effective date of such termination
Employer shall pay Employee as severance compensation, (i) a lump sum payment in
an amount equal to 150% of Employee’s then current base salary in effect
immediately prior to the termination without Cause to be paid within thirty
(30) business days of the date of termination (provided that the payment will be
made in the second taxable year if the thirty (30) day period begins in one
taxable year and ended in a subsequent taxable year) and (ii) Employee’s earned
incentive bonus for the fiscal year in which Employee was terminated, which will
be prorated in accordance with Employee’s date of the termination and will be
calculated and paid to Employee following the end of the fiscal year when such
incentive bonuses are paid in the Employer’s ordinary course, but no later than
sixty (60) days after the end of such fiscal year. Employer further agrees that
(a) any and all granted stock options, restricted stock or similar stock
incentive instruments previously granted to Employee that are not yet vested as
of the date of the termination without Cause and which either (i) would have
vested based only on Employee’s continuous employment with Employer or
(ii) would have vested, as determined in the reasonable discretion of Employer,
if this performance period had ended as of the date of termination (based on
actual performance through the date of termination and assuming continuous
employment through the last day of the performance period) will be deemed fully
vested within ten (10) days of such termination (any other stock options,
restricted stock or similar stock incentive instruments shall be forfeited as of
the date of the termination), and (b) for period of 18 months, it will provide
Employee with benefits substantially similar to those which Employee was
entitled to receive immediately prior to the date of termination under all of
the Employer’s “employee welfare benefit plans” within the meaning of
Section 3(1) of The Employee Retirement Income Security Act of 1974, as amended.
In the event of any such termination without Cause, except as aforesaid,
Employer shall have no other obligations to pay any base salary, incentive
compensation or bonus or provide for any benefits to Employee after the
effective date of such termination.

(b) Employer may discharge Employee for Cause at any time without prior notice.
In the event of any such termination for Cause, Employer’s obligations to pay
any base salary, incentive compensation or bonus or provide for any benefits to
Employee shall terminate immediately upon the effective date of such
termination.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 5 of 16



--------------------------------------------------------------------------------

(c) As used herein, “Cause” shall mean any of the following:

(i) the conviction of Employee by a court of competent jurisdiction of any
felony or crime involving moral turpitude;

(ii) the commission by Employee of an act of fraud or other act reflecting
unfavorably upon the public image of Employer as reasonably determined by
Employer’s Board of Directors;

(iii) the failure by Employee to substantially perform his duties hereunder to
the satisfaction of the Board of Directors causing material harm to Employer or
its business, which the Employee fails to cure to the satisfaction of the Board
of Directors within thirty (30) days after receiving written notice thereof;

(iv) the wrongdoing by Employee resulting in causing material harm to Employer
or its business, as reasonably determined by Employer’s Board of Directors;

(v) the failure by Employee to follow a lawful directive of the Board of
Directors of Employer not inconsistent with the provisions of this Agreement
which the Employee continues to fail to materially perform within thirty
(30) days after receiving written notice from Employer’s Board of Directors; or

(vi) violation of any policies or procedures of Employer, including without
limitation, any material human relations policy or the violation of Sections 2
or 3 of this Agreement causing material harm to Employer or its business.

4.2 Termination by Employee Without Good Reason. Employee may resign from his
employment with the Company hereunder (whether for voluntary retirement or for
any reason, other than Good Reason as defined in Section 4.3) upon no less than
thirty (30) days prior notice of resignation to Employer, unless such prior
notice is otherwise waived by Employer in its absolute and sole discretion. The
effective date of Employee’s resignation shall be as stated in Employee’s notice
of resignation or at the sole option of Employer, such earlier date as
determined by Employer in its sole discretion. If Employee voluntarily resigns
from his employment with Employer during the term hereof (whether for voluntary
retirement or for any reason, other than Good Reason as defined in Section 4.3),
Employer’s obligations to pay any base salary, incentive compensation or bonus
or provide for any benefits shall terminate immediately upon the effective date
of such resignation. Upon retirement, Employee shall be entitled to all benefits
(if any) provided by Employer in the ordinary course to other employee officers
of Employer at comparable retirement age.

4.3 Termination by Employee for Good Reason. Employee may resign from his
employment with the Company hereunder for “Good Reason” (as defined in this
section). If Employee resigns for Good Reason, then Employee shall be entitled
upon termination of employment to the same payments and benefits as described in
Section 4.1(a) as if Employee was terminated by Employer without Cause. Employee
may resign for Good Reason only upon either the

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 6 of 16



--------------------------------------------------------------------------------

occurrence of a material adverse change in the nature and scope of the duties of
Employee immediately prior to such change or a reduction in base salary below
$425,000; provided, however, Employee is not entitled to assert that Good Reason
has occurred unless Employee gives the Board of Directors of Employer written
notice of the event or events that are the basis of such claim within ninety
(90) days after the event or events occur, describing such claim in reasonably
sufficient detail to allow the Board of Directors to address the event or
events, and a period of not less than forty-five (45) days after to cure the
alleged condition, and Employee terminates employment within thirty (30) days
after a failure to cure.

4.4 Termination on Death of Employee. This Agreement shall terminate
automatically upon the death of Employee and all rights of Employee, his heirs,
executors and administrators to salary, bonus, incentive compensation or
benefits shall terminate immediately, except as otherwise provided in Employer’s
benefit plans in effect at such time.

4.5 Termination by Disability. Employer may terminate Employee’s employment
hereunder upon Employee becoming Disabled (as defined below). Upon such
termination, Employer shall pay Employee an amount equal to his then current
monthly base salary for a period of six (6) months, which payment amounts will
be reduced by any disability payments Employee receives during such period from
the disability insurance provided through Employer, if any. Employee shall be
entitled to all other disability benefits then in effect (if any) provided by
Employer to all other executive officers of Employer. In the event of
termination due to Employee being Disabled, except as aforesaid, Employer shall
have no other obligation to pay any base salary, incentive compensation or bonus
or provide for any benefits to Employee after the effective date of termination.
For purposes of this Agreement, “Disabled” means any mental or physical
impairment lasting (or that will last) more than 180 consecutive or
non-consecutive calendar days that prevents Employee from performing the
essential functions of his position with or without reasonable accommodation as
determined by a competent physician chosen by Employer and consented to by
Employee or his legal representatives, which consent will not be unreasonably
withheld or delayed. Employee agrees to submit to appropriate medical
examinations and authorize his physicians to release medical information
necessary to determine whether Employee is Disabled for purposes of this
Agreement.

Section 5. Termination Following a Change in Control.

5.1 Definitions. For Purposes of this Section 5, the following definitions
apply.

(a) Acquiring Person. An “Acquiring Person” shall mean any person that, together
with all Affiliates and Associates of such person, is or becomes the beneficial
owner of 50.1% or more of the outstanding Common Stock of Employer. The term
“Acquiring Person” shall not include the Employer, any subsidiary of the
Employer, any parent or holding company of Employer, whether now existing or
newly created as approved by the majority of the Continuing Directors, any
employee benefit plan of the Employer (or trust with respect thereto) or
subsidiary of the Employer, or any person holding Common Stock of the Employer
for or pursuant to the terms of any such plan.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 7 of 16



--------------------------------------------------------------------------------

(b) Affiliate and Associate. “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) in effect on the date of this Agreement.

(c) Cause. For “Cause” shall have the meaning set forth in Section 4.1(c) above.

(d) Change in Control. A “Change in Control” of the Employer shall have occurred
if at any time during the term of this Agreement any of the following events
shall occur:

(i) The Employer is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than 50.1% of the combined voting power to elect
Directors of the then outstanding securities of the remaining corporation or
legal person or its ultimate parent immediately after such transaction is
available to be received by all stockholders on a pro rata basis and is actually
received in respect of or exchange for voting securities of the Employer
pursuant to such transaction;

(ii) The Employer sells or transfers all or substantially all of its assets to
any other corporation or other legal person not controlled by or under common
control with the Employer;

(iii) Any person or group (including any “person” as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities which when added to any securities already owned by such person would
represent in the aggregate 50.1% or more of the then outstanding securities of
the Employer which are entitled to vote to elect Directors; provided that any
person or group that is entitled to and does report such beneficial ownership on
Schedule 13G will not be deemed to beneficially own more than 50.1% of the
securities of Employer and such beneficial ownership will not be deemed a Change
in Control of the Company; or

(iv) If at any time, the Continuing Directors then serving on the Board cease
for any reason to constitute at least a majority thereof;

provided, however, a Change in Control of the Employer shall not be deemed to
have occurred as the result of any transaction having one or more of the
foregoing effects if such transaction is both (1) proposed by and (2) includes a
significant equity participation of, executive officers of the Employer as
constituted immediately prior to the occurrence of such transaction or any
Employer employee stock ownership plan or pension plan.

(e) Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 8 of 16



--------------------------------------------------------------------------------

(f) Continuing Director. A “Continuing Director” shall mean a Director of the
Employer who (i) is not an Acquiring Person, an Affiliate or Associate, a
representative of an Acquiring Person or nominated for election by an Acquiring
Person, and (ii) was either a member of the Board of Directors of the Employer
on the date of this Agreement or subsequently became a Director of the Employer
and whose initial election or initial nomination for election by the Employer’s
stockholders was approved by a majority of the Continuing Directors then on the
Board of Directors of the Employer.

(g) Disabled. “Disabled” shall have the meaning defined in Section 4.5 above.

(h) Severance Compensation. The “Severance Compensation” shall be:

(i) A lump sum amount equal to 200% of an amount calculated by adding the
Employee’s then current annualized salary, plus any earned incentive bonus paid
in the fiscal year preceding the Termination Date.

(ii) For a period of 18 months, provide Employee with benefits substantially
similar to those which Employee was entitled to receive immediately prior to the
date of termination under all of the Employer’s “employee welfare benefit plans”
within the meaning of Section 3(1) of The Employee Retirement Income Security
Act of 1974, as amended.

(iii) Employer agrees that any and all granted stock options, restricted stock
or similar stock incentive instruments previously granted to Employee that are
not yet vested as of the Termination Date (whether vesting is based on time of
service, performance and/or other events) will be accelerated to the maximum
extent possible and will be deemed fully vested within 10 days of the
Termination Date; and

(i) Termination Date. The “Termination Date” shall be the effective date upon
which Employee or the Employer terminates the employment of Employee with the
Employer, as set forth in Section 5.2, within one year following a Change in
Control.

5.2 Rights of Employee Upon Change in Control and Subsequent Termination.

(a) The Employer shall provide Employee, within thirty (30) business days
following the Termination Date (provided that the payment will be made in the
second taxable year if the thirty (30) day period begins in one taxable year and
ended in a subsequent taxable year), Severance Compensation, but without
affecting the rights of Employee or the Employer at law or in equity, if, within
one year following the occurrence of a Change in Control, any of the following
two events shall occur:

(i) the Employer terminates Employee’s employment during the Employment Term
except for any of the following reasons:

(1) Employee dies;

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 9 of 16



--------------------------------------------------------------------------------

(2) Employee becomes Disabled; or

(3) The Employer terminates the Employee for Cause; or

(ii) Employee terminates his employment after such Change in Control and the
occurrence of at least one of the following events (“Change of Control Good
Reason”):

(1) a material adverse change in the positions held by Employee or a material
adverse change in the nature or scope of the authorities, functions or duties
attached to the positions with the Employer that Employee had immediately prior
to the Change in Control, a material reduction in Employee’s base salary
(excluding bonus and incentive compensation) during the Employment Term or any
material adverse change in the calculation of the annual bonus or incentive
compensation or a significant reduction in scope or value of the aggregate other
monetary or nonmonetary benefits to which Employee was entitled from the
Employer immediately prior to the Change in Control;

(2) a determination by Employee made in good faith after consultation with the
Board of Directors that as a result of a Change in Control and a change in
circumstances thereafter significantly affecting his position, changes in the
composition or policies of the Board, or of other events of material effect, he
has been rendered substantially unable to carry out, or has been substantially
hindered in the performance of, the authorities, functions or duties attached to
his position immediately prior to the Change in Control;

(3) the relocation of the Employer’s principal executive offices, or the
requirement by the Employer that Employee have as his principal location of work
any location not within the greater Dallas, Texas metropolitan area or that he
travel away from his office in the course of discharging his duties hereunder
significantly more (in terms of either consecutive days or aggregate days in any
calendar year) than required of him prior to the Change in Control; or

(4) the Employer commits any material breach of this Agreement;

provided, however, Employee is not entitled to assert that Change of Control
Good Reason has occurred unless Employee gives the Board of Directors of
Employer written notice of the event or events that are the basis for such claim
within ninety (90) days after the event or events occur, describing such claim
in reasonably sufficient detail to allow the Board of Directors to address the
event or events and a period of not less than forty-five (45) days after to cure
the alleged condition.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 10 of 16



--------------------------------------------------------------------------------

(b) The payment of Severance Compensation by Employer to Employee shall not
affect any rights and benefits which Employee may have pursuant to any other
agreement, policy, plan, program or arrangement with Employer prior to the
Termination Date, which rights shall be governed by the terms thereof, except
that payments hereunder after termination under this Section 5 shall reduce by
an equal amount any sums payable after termination of employment under
Section 4.1(a) above, as may be amended, restated or modified.

(c) If any of the events set forth in Section 5.2(a)(1) or 5.2(a)(2) occurs not
more than 180 days prior to a Change in Control but following the commencement
of any discussion authorized by the Board with a third person that ultimately
results in a Change in Control involving that person or a different third party,
such event shall be deemed to be a termination or removal of Employee after a
Change in Control for purposes of this Agreement and shall entitle Employee to
all benefits under this Agreement.

5.3 No Mitigation Required. In the event that this Agreement or the employment
of Employee hereunder is terminated, Employee shall not be obligated to mitigate
his damages nor the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, and the acceptance of employment
elsewhere after termination shall in no way reduce the amount of Severance
Compensation payable under this Section 5.

Section 6. Miscellaneous.

6.1 Section 409A of the Code.

(a) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payments and benefits set forth herein
shall either be exempt from the requirements of Section 409A of the Code, or
shall comply with the requirements of Section 409A of the Code, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A of the Code.
Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits.

(b) To the extent that the Company determines that any provision of this
Agreement would cause the Employee to incur any additional tax or interest under
Section 409A of the Code, the Company shall be entitled to reform such provision
to attempt to comply with or be exempt from Section 409A of the Code through
good faith modifications. To the extent that any provision hereof is modified in
order to comply with Section 409A of the Code, such modification shall be made
in good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company without
violating the provisions of Section 409A of the Code.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 11 of 16



--------------------------------------------------------------------------------

(c) Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on his Termination Date the Employee is deemed to be a “specified
employee” within the meaning of Section 409A of the Code, any payments or
benefits due upon a termination of the Employee’s employment under any
arrangement that constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code (whether under this Agreement, any other plan, program,
payroll practice or any equity grant) and which do not otherwise qualify under
the exemptions under Treas. Reg. §1.409A-1 (including without limitation, the
short-term deferral exemption and the permitted payments under Treas. Reg.
§1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided to the Employee
in a lump sum (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) on the earlier of (i) the date
which is six (6) months and one (1) day after the Employee’s “separation from
service” (as such term is defined in Section 409A of the Code) for any reason
other than death, and (ii) the date of the Employee’s death, and any remaining
payments and benefits shall be paid or provided in accordance with the normal
payment dates specified for such payment or benefit.

(d) For purposes of the application of Treas. Reg. §1.409A-1(b)(4) (or any
successor provision), each payment under this Agreement to the Employee
(including any installment payments) shall be deemed a separate payment.

(e) With respect to any expense reimbursement or in-kind benefit provided
pursuant to this Agreement that constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, (i) the expenses eligible for
reimbursement or in-kind benefits provided to Employee must be incurred during
the Term (or applicable survival period), (ii) the amount of expenses eligible
for reimbursement or in-kind benefits provided to Employee during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to Employee in any other calendar year, (iii) the
reimbursements for expenses for which Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iv) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

6.2 Potential Payment Reduction.

(a) Notwithstanding any other provisions in this Agreement, in the event that
any payment or benefit received or to be received by Employee (including,
without limitation, any payment or benefit received in connection with a Change
of Control or the termination of Employee’s employment, whether pursuant to the
terms of this Agreement or any other plan, program, arrangement or agreement)
(all such payments and benefits, together, the “Total Payments”) would be
subject (in whole or in part) to any excise tax imposed under Section 4999 of
the Code, or any successor provision thereto (the “Excise

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 12 of 16



--------------------------------------------------------------------------------

Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, agreement,
arrangement or program, the Total Payments shall be reduced (but in no event to
less than zero) in the following order to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax: (i) cash payments
that do not constitute deferred compensation within the meaning of Section 409A
of the Code, (ii) acceleration of vesting of equity and equity-based awards and
non-cash benefits that do not constitute deferred compensation within the
meaning of Section 409A of the Code and (iii) all other cash payments,
acceleration of vesting of equity and equity-based awards and non-cash benefits
that do constitute deferred compensation within the meaning of Section 409A of
the Code (the payments and benefits in clauses (i), (ii) and (iii), together,
the “Potential Payments”); provided, however, that the Potential Payments shall
only be reduced if (a) the net amount of the Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (b) the net amount of the Total
Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which the Employee would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

(b) All determination under this Section 6.2 shall be made by a nationally
recognized accounting firm or law firm selected by the Company (the “Tax
Advisor”). Employer and Employee will each provide the Tax Advisor access to and
copies of any books, records and documents in the possession of Employer or
Employee, as the case may be, reasonably requested by the Tax Advisor, and
otherwise cooperate with the Tax Advisor in connection with the preparation and
issuance of the determinations and calculations contemplated by this
Section 6.2.

6.3 Release. In consideration for the protection and benefits provided for under
this Agreement, no later than thirty (30) days after the date of termination,
(a) Employee hereby agrees to execute a general release of all claims against
Employer or any of its affiliates, directors, officers, employees, agents and
benefit plans, substantially in the form as attached hereto as Exhibit A (other
than claims under this Agreement and any rights to indemnification and
advancement of expenses under applicable law, Employer’s certificate of
incorporation or bylaws, or under any agreement with Employee, (b) Employee’s
general release shall have been irrevocable, and (c) Employee must execute a
notice acknowledging the restrictive covenant in Section 2. Notwithstanding
anything in this Agreement to the contrary, Employee shall not be entitled to
any payments or benefits under Sections 1.1, 4.1(a) or 5.2(a) unless and until
the conditions specified in the preceding sentence have each been satisfied, and
Employee has resigned from any and all offices of Employer, from his employment
with Employer, and from any other position, office or directorship of any other
entity for which Employee was serving at the request of Employer.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 13 of 16



--------------------------------------------------------------------------------

6.4 Notice. Except as set forth below in this Section 6.4, any notice under this
Agreement must be in writing and shall be deemed to have been given when
delivered personally or by overnight courier service or three days after being
sent by mail, postage prepaid, at the address indicated below or to such changed
address as such person may subsequently give such notice of:

If to Employer:

PMFG, Inc.

Peerless Mfg. Co.

14651 N. Dallas Parkway, Suite 500

Dallas, Texas 75229

Attn: Chairman of the Compensation Committee of the Board of Directors

If to Employee:

Peter J. Burlage

[REDACTED]

With a copy to:

James T. Drakeley, Esq.

Hiersche, Hayward, Drakeley & Urbach, P.C.

15303 Dallas Parkway, Suite 700

Addison, Texas 75001

Notwithstanding the foregoing, the party receiving notice may waive any
provisions of this Section 6.4 in its sole and absolute discretion.

6.5 Assignment. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal representatives,
successors, and assigns. Except as otherwise provided herein, this Agreement may
not be assigned by any party hereto without the prior written consent of the
other party hereto. Employer shall require any successor, and any corporation or
other person which is in control of such successor, to all or substantially all
of the business and/or assets of Employer (by purchase, merger, consolidation or
otherwise), by agreement in form and substance reasonably satisfactory to
Employee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform it if
no such succession had taken place. Failure of Employer to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement by Employer. As used in this Agreement, “Employer” shall mean
Employer as herein before defined and any successor to its business and/or all
or part of its assets as aforesaid which executes and delivers the assumption
agreement provided for in this Section 6.5 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

6.6 Headings. The section headings used herein are for reference and convenience
only and shall not enter into the interpretation hereof.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 14 of 16



--------------------------------------------------------------------------------

6.7 Counterparts. This Agreement may be executed in one or more counterparts for
the convenience of the parties hereto, all of which together shall constitute
one and the same instrument.

6.8 Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by written agreement of Employer and Employee, and no course of
conduct, failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement.

6.9 Severability. Any provision or portion of a provision of this Agreement that
is held to be invalid or unenforceable will be severable, and this Agreement
will be construed and enforced as if such provision, or portion thereof, did not
comprise a part hereof, and the remaining provisions or portions of provisions
will remain in full force and effect. In lieu of each invalid or unenforceable
provision there will be added automatically as part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be legal, valid, and enforceable.

6.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
conflicts of law rule or principle that might require the application of the
laws of another jurisdiction.

6.11 Expenses. Employer will reimburse Employee for reasonable legal fees and
expenses incurred by Employee in the preparation of and negotiation of this
Agreement, subject to review and approval by the Chair of the Employer’s
Compensation Committee.

6.12 Indemnification. Employee shall be subject to, and entitled to the benefit
of, the indemnification provisions contained in the Employer’s Articles of
Incorporation and Bylaws, as amended, to the same extent and degree as other
similarly situated officers and/or directors of Employer.

6.13 Disputes. The parties to this Agreement agree that in the event there is a
dispute or controversy between them that cannot be settled through direct
discussions, it is in the best interests of all for such dispute or controversy
to be resolved in the shortest time and with the lowest cost of resolution as
practicable. Consequently, any such dispute, controversy or claim between the
parties to this Agreement will not be litigated, but instead will be resolved by
arbitration in accordance with Title 9 of the U.S. Code (United States
Arbitration Act) and the Commercial Arbitration Rules of the American
Arbitration Association (the “Rules”), and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
arbitration will be before one neutral arbitrator and will proceed under the
Expedited Procedures of said Rules. The arbitration will be held in Dallas,
Texas, or such other place as may be selected by mutual agreement. The
arbitrator will have the discretion to order a prehearing exchange of
information by the parties, and to set limits for both the scope and time period
of such exchange. All issues regarding exchange requests will be decided by the
arbitrator. Neither party nor the arbitrator may disclose the existence, content
or results of any arbitration hereunder, unless required to do so by court or
regulatory order, without the prior written consent of both parties.
Administrative fees and expenses of the arbitration itself will be borne by the
parties equally unless otherwise required by law, a court of competent
jurisdiction

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 15 of 16



--------------------------------------------------------------------------------

or the Rules; provided, that, in no event will Employee be required to pay in
excess of $1,000 of such fees and expenses. The arbitrator will also be
authorized to award to the prevailing party all or that fraction of its
reasonable costs and fees as is deemed equitable. Costs of a party’s
representation by counsel or preparation costs for hearing are not considered
administrative fees and expenses for purposes hereof. This provision will not
apply to any claim for injunctive relief sought by the Employer or any of its
affiliates under Section 2 or 3 of this Agreement.

6.14 Entire Agreement. This Agreement embodies the complete agreement between
Employer and Employee regarding the subject matter hereof and supersedes all
prior agreements or understandings, whether oral, written or otherwise, between
the parties hereto that may have related in any way to the subject matter
hereof.

 

EMPLOYER: PMFG, INC. PEERLESS MFG. CO. By:  

/s/ Robert McCashin

  Robert McCashin,   Director EMPLOYEE:

/s/ Peter J. Burlage

Peter J. Burlage

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT    Page 16 of 16



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (“Agreement”) is entered into on this
        day of             , 20    , by and between NAME (“Executive”) and PMFG,
Inc. and its wholly-owned subsidiary, Peerless Mfg. Co. (collectively, “the
Employer”).

WHEREAS, the parties entered into an Amended and Restated Employment Agreement
entered into on February 7, 2014 to be effective as of March 1, 2014 (the
“Employment Agreement”);

WHEREAS, the parties agree that Executive’s employment with Employer will end on
                     (“Termination Date”);

WHEREAS, the parties agree and wish to ensure that they have amicably resolved
and settled all possible differences, claims, or matters pertaining to, arising
from, or associated with Executive’s employment with Employer and termination of
employment with Employer;

NOW, THEREFORE, in order to provide for an orderly separation from Employer and
to fully and finally settle all differences and/or claims between Employer and
the Executive, and in consideration of the mutual promises contained in this
Agreement, Executive and Employer agree as follows:

1. Payment. Following Employer’s receipt of a fully executed copy of this
Agreement, and provided that the Executive does not revoke as permitted in
Paragraph 4 below, Employer agrees to pay Executive the amounts described in
[either Section 4.1(a) or 5.2(a)] of the Employment Agreement less applicable
federal, state, or local withholding taxes and any other deductions Employer is
required to make by law. Executive agrees and acknowledges that Executive has no
claim to any items of compensation or benefits not specifically described in
this Paragraph 1. Executive also agrees and acknowledges that the compensation
described in this Paragraph 1 is not otherwise owed to Executive absent
Executive’s execution of this Agreement.

2. Resignation. Executive agrees that, upon the Termination Date, Executive
resigns from any and all offices of Employer, from his employment with Employer,
and from any other position or directorship of any other entity for which
Executive was serving at the request of Employer. Executive agrees to reasonably
cooperate with Employer to execute the appropriate paperwork to effectuate such
resignations as well as any additional resignations that Employer may determine
to be required.

 

A-1



--------------------------------------------------------------------------------

3. Release. Executive, for himself, his agents, heirs, administrators,
executors, assignors, assigns and anyone acting or claiming to act on
Executive’s or their joint or several behalf, does hereby irrevocably and
unconditionally release and forever discharge Employer, together with its
parents, subsidiaries, affiliates, partners, joint ventures, predecessor and
successor corporations and business entities, past present and future, and its
and their agents, directors, officers, employees, shareholders, insurers and
reinsurers, representatives, attorneys, and employee benefit plans (and the
trustees or other individuals affiliated with such plans) past, present, and
future (collectively the “Released Parties”) of and from any and all claims,
complaints, demands, costs, expenses, grievances, obligations, liabilities,
actions and causes of action of whatever kind and character in law or in equity,
whether known or unknown, to the date upon which Executive executes this
Agreement, including (but not limited to) any claims under Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1870, the Age
Discrimination in Employment Act (as more fully explained in Paragraph 4 below),
the Americans with Disabilities Act, the Americans with Disabilities Amendments
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act of 1988, the Texas
Labor Code, and any other applicable federal, state, or local constitutional,
statutory, or common law claims, now or hereafter recognized, including but not
limited to, any claims based upon implied or express contract, wages or benefits
owed, covenants of fair dealing and good faith, option grants, wrongful
discharge, negligence, assault, battery, intentional infliction of emotional
distress, retaliation, or defamation. It is the express intent of the Executive
to enter into this full and final settlement and compromise of any and all
claims against Employer or any of the Released Parties whatsoever to the date
upon which Executive executes this Agreement. Executive represents that no legal
actions, arbitration demands, grievances, charges, or claims of any type with
any local, state, or federal agency, arbitration forum, or state or federal
court against any of the Released Parties are currently pending (excluding any
actions that Executive is prohibited from disclosing due to a court order). The
parties acknowledge and agree that this Agreement does not prevent the Executive
from enforcing non-forfeitable rights to Executive’s accrued benefits, if any,
under any applicable employee benefit plans.

Executive understands that it is possible that unknown losses or claims exist or
that present losses may have been underestimated in amount or severity.
Executive expressly accepts and assumes the risk of such unknown or
underestimated losses or claims and agrees that the benefits to be provided
pursuant to this Agreement fully compensate Executive for such risks.

4. Release of Age Discrimination in Employment Claims.

(a) The release set forth in Paragraph 3 includes a release of any claims
Executive may have under the Age Discrimination in Employment Act (“ADEA”)
against Employer and any of the Released Parties that may have existed on or
prior to the date upon which Executive executes this Agreement.

 

A-2



--------------------------------------------------------------------------------

(b) The ADEA is a federal statute that prohibits discrimination on the basis of
age in employment, benefits, and benefit plans.

(c) Employer encourages Executive to consult with an attorney prior to executing
this Agreement.

(d) Executive wishes to waive any and all claims under the ADEA that Executive
may have against Employer and the Released Parties as of the date upon which
Executive executes this Agreement, and hereby waives such claims.

(e) Any claims under the ADEA that may arise after the date this Agreement is
executed by Executive are not waived.

(f) Executive is receiving consideration for Executive’s waiver of any and all
claims under the ADEA in addition to anything of value to which she is already
entitled, as required by 29 U.S.C. § 626(f)(1)(D).

(g) Employer provided Executive, at Executive’s option, twenty-one (21) days
from the date this Agreement was first presented to Executive for Executive to
consider this Agreement.

(h) Executive has seven (7) days following the date upon which Executive
executes this Agreement within which to revoke the release contained in this
Paragraph 4 (the “Revocation Period”) by providing a written notice of his
revocation of the release and waiver contained in this Paragraph 4 by sending a
letter to                      via [facsimile/email]. The release of claims
under the ADEA contained in this Paragraph 4 does not become effective or
enforceable until the Revocation Period has expired.

5. Exceptions to Release. Excluded from this Agreement are (i) any rights to
indemnification and advancement of expense under applicable law, Employer’s
certificate of incorporation or bylaws, any director and officer insurance
agreement or any other indemnification agreement with Employee, and any claims
that cannot be waived by law, including but not limited to the right to file a
charge with or participate in an investigation conducted by the EEOC and
(ii) any rights of Employee under any savings, stock option, stock appreciation
right, or equity-based or similar plans in which Employee participated prior to
termination of employment, but only to the extent such rights were vested
immediately prior to termination of employment and which by their express terms
provide benefits which extend beyond termination of employment. Executive is
waiving, however, Executive’s right to any monetary recovery or relief should
the EEOC or any other agency or commission pursue any claims on Executive’s
behalf. In addition, Executive understands that nothing in this Agreement is
intended to prohibit, restrict or otherwise discourage any individual from
engaging in activity protected under 42 U.S.C. § 5851, 10 C.F.R. § 50.7, or the
Sarbanes-Oxley Act of 2002.

 

A-3



--------------------------------------------------------------------------------

6. No Admission of Liability or Unlawful Conduct by Employer. Employer, by
virtue of this Agreement, does not admit any liability to any person or any
violation of federal, state or local law, regulation, or ordinance. Employer
specifically disclaims any wrongdoing whatsoever against, or liability to, the
Executive.

7. Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas and, where applicable, Federal law.

8. No Waiver for Failure to Enforce. The failure by any party to this Agreement
to enforce at any time, or for any period of time, any one or more of the terms
or conditions of this Agreement shall not be a waiver of such terms or
conditions of this Agreement or of such party’s right thereafter to enforce each
and every term and condition of this Agreement.

9. Severability. Should any clause, sentence, provision, paragraph or part of
this Agreement for any reason whatsoever be adjudged by any court of competent
jurisdiction, or be held by any other competent authority having jurisdiction,
to be invalid, unenforceable, or illegal, such judgment or holding shall not
affect, impair, or invalidate the remainder of this Agreement, but shall be
confined in its operation to the clause, sentence, provisions, paragraph, or
part of this Agreement directly involved, and the remainder of this Agreement
shall remain in full force and effect.

10. No Modifications. No modification of this Agreement shall be effective
unless the same be in writing duly executed by all parties hereto.

11. No Assignment. Executive covenants that Executive has made no assignment and
will make no assignment of any claims or other rights released and discharged by
Executive as a result of this Agreement.

12. Voluntary. Executive acknowledges that Executive understands the terms of
this Agreement, that Executive has reviewed it or had ample opportunity to
review it with Executive’s respective legal counsel or a representative of
Executive’s own choosing, if any. Executive agrees that Executive is fully able
and competent to enter into this Agreement and Executive has executed it freely,
knowingly, and voluntarily after having carefully read the document, and with a
full understanding of its terms and consequences.

 

A-4



--------------------------------------------------------------------------------

Signed this                 day of                                 ,         .

 

EMPLOYER:     EXECUTIVE: [PMFG, INC.]       [PEERLESS, MFG. CO.]      

By:

              Title:         Date:     Date:          

 

A-5